
QuickLinks -- Click here to rapidly navigate through this document

EXECUTION COPY


AMENDMENT NO. 1
TO TRANSACTION AGREEMENT


        THIS AMENDMENT NO. 1 TO TRANSACTION AGREEMENT (this "Amendment"), dated
as of January 16, 2006, between BOSTON SCIENTIFIC CORPORATION, a Delaware
corporation ("Boston Scientific"), and ABBOTT LABORATORIES, an Illinois
corporation ("Abbott").

        WHEREAS, Boston Scientific and Abbott are parties to that certain
Transaction Agreement dated as of January 8, 2006 pursuant to which Abbott
agreed to acquire certain assets and businesses and assume certain liabilities
of Guidant contingent upon Boston Scientific's acquisition of Guidant (the
"Agreement");

        WHEREAS, Boston Scientific has advised Abbott that it desires to
increase the amount of the merger consideration it is offering to pay Guidant
shareholders in its proposed acquisition of Guidant; and

        WHEREAS, Boston Scientific and Abbott desire to amend the Agreement as
provided in this Amendment in accordance with Section 11.07 of the Agreement.

        NOW, THEREFORE, in consideration of the foregoing and the promises and
mutual agreements contained in this Amendment, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, the parties hereto agree as follows:

SECTION 1. Amendments to the Agreement. (a) The parenthetical reference (the
"Merger Agreement") is hereby deleted from the first recital.

        (b)   The phrase "entry into the Merger Agreement" in the third recital
is hereby amended and restated to read "entry into the Agreement and Plan of
Merger (as such agreement is actually entered into by such parties, and as it
may be amended from time to time, the "Merger Agreement")"

        (c)   The first sentence of Section 2.03(a) of the Agreement is hereby
amended and restated to read as follows:

"Abbott shall pay, or cause the applicable Purchaser to pay, an aggregate
purchase price for the Assets equal to the sum of: (i) an amount in cash equal
to (A) $3,800,000,000 (the "Base Purchase Price") plus (B) an amount determined
in accordance with the provisions of Section 2.03(c) (the "Incremental Purchase
Price"), which Incremental Purchase Price shall not exceed $300,000,000 (the sum
of the amounts described in clauses (A) and (B), the "Initial Purchase Price"),
(ii) the Milestone Payments, and (iii) the Assumed Liabilities (collectively,
the "Purchase Price")."

        (d)   The following new Section 2.03(c) shall be added to the Agreement:

"(c)The amount, if any, of the Incremental Purchase Price shall be determined as
follows:

(i)if the Boston Scientific Incremental Value is equal to $1,800,000,000 or
more, then the Incremental Purchase Price shall be $300,000,000; or

(ii)if the Boston Scientific Incremental Value is less than $1,800,000,000 but
greater than $0, then the Incremental Purchase Price shall be an amount equal to
$300,000,000 multiplied by a fraction, the numerator of which is the Boston
Scientific Incremental Value and the denominator of which is $1,800,000,000.

(iii)"Boston Scientific Incremental Value" means the product of the number of
shares of Company Common Stock and (on a fully diluted basis) Company Stock
Options (each as defined in the Merger Agreement) outstanding immediately prior
to the Merger, multiplied by the excess of (A) the sum of (i) the Cash Portion
(as defined in the Merger Agreement) plus (ii) the product of the Stock Portion
multiplied by the Parent Average

--------------------------------------------------------------------------------



Closing Stock Price (each as defined in the Merger Agreement) (as adjusted
consistently with the proviso in clause (i) of Section 2.01(c) of the Merger
Agreement) plus (iii) the Interest Portion (as defined in the Merger Agreement)
over (B) $72. Boston Scientific will provide written notice to Abbott of the
amount, if any, of Boston Scientific Incremental Value on the second Business
Day prior to the date of the Closing. The parties agree that under no
circumstances will any other adjustment or modification that Boston Scientific
may make in connection with its offer to acquire Guidant, whether or not such
adjustments or modifications are reflected in the Merger Agreement signed by
Boston Scientific and Guidant, be included in the determination of Boston
Scientific Incremental Value."

        (e)   Section 5.01(b) of the Agreement is hereby amended and restated to
read as follows:

        "(b) Boston Scientific has provided to Abbott on January 8 a draft of
the Agreement and Plan of Merger proposed to be entered into between Boston
Scientific and Guidant (such proposed draft, the "Proposed Merger Agreement").
The Merger Agreement, if any, will, insofar as it relates to the Business, be
the same in all material respects, as the Proposed Merger Agreement."

        (f)    Clause (ii) of Section 5.02 of the Agreement is hereby amended by
replacing the phrase "contained in the Merger Agreement" with the phrase
"contained in the Proposed Merger Agreement".

        (g)   The first sentence of Section 5.08(k) of the Agreement is hereby
amended by replacing the phrase "for a period of five years" with the phrase
"for a period of eight years".

        (h)   The first sentence of Section 5.10(a) of the Agreement is hereby
amended and restated to read as follows:

"At the Closing, Abbott will lend Boston Scientific an amount equal to
(A) $700,000,000 (the "Base Loan Amount") plus (B) an amount determined in
accordance with the provisions of Section 5.10(c) (the "Incremental Loan
Amount"), on a subordinated basis (relative to any senior indebtedness of Boston
Scientific during the term of the loan) by wire transfer of immediately
available funds to a bank account designated in writing by Boston Scientific to
Purchaser not fewer than three Business Days prior to the date of Closing."

(i)The fourth sentence of Section 5.10(a) of the Agreement is hereby amended and
restated to read as follows:

"Interest shall accrue on the outstanding principal amount of the loan at a per
annum rate of: (A) 5.25% (the "Base Interest Rate") less (B) the number of basis
points determined in accordance with the provisions of Section 5.10(d) (the
"Interest Rate Decrease")."

        (j)    The following new Section 5.10(c) shall be added to the
Agreement:


"(c)The amount, if any, of the Incremental Loan Amount shall be determined as
follows:

(i)if the Boston Scientific Incremental Value is equal to $1,800,000,000 or
more, then the Incremental Loan Amount shall be $200,000,000; or

(ii)if the Boston Scientific Incremental Value is less than $1,800,000,000 but
greater than $0, then the Incremental Loan Amount shall be an amount equal to
$200,000,000 multiplied by a fraction, the numerator of which is the Boston
Scientific Incremental Value and the denominator of which is $1,800,000,000."

2

--------------------------------------------------------------------------------





        (k)   The following new Section 5.10(d) shall be added to the Agreement:

"(d)The amount, if any, of the Interest Rate Decrease shall be determined as
follows:

(i)if the Boston Scientific Incremental Value is equal to $1,800,000,000 or
more, then the Interest Rate Decrease shall be 125 basis points (such that the
interest rate on the loan is 4.0% per annum); or

(ii)if the Boston Scientific Incremental Value is less than $1,800,000,000 but
greater than $0, then the Interest Rate Decrease shall be a number of basis
points equal to 125 multiplied by a fraction, the numerator of which is the
Boston Scientific Incremental Value and the denominator of which is
$1,800,000,000."

        (l)    Section 10.02(b)(i) of the Agreement is hereby amended by
replacing the phrase "contained in Section 4.01 of the Merger Agreement" with
the phrase "contained in Section 4.01 of the Proposed Merger Agreement".

SECTION 2. Effectiveness. This Amendment shall be effective only with respect to
offers to acquire Guidant that are communicated in writing by Boston Scientific
to the Board of Directors of Guidant on or before January 20, 2006.

SECTION 3. Public Announcement. The provisions contained in Section 11.03 of the
Agreement are incorporated by reference in this Amendment as though they were
expressly set forth herein.

SECTION 4. Representations and Warranties. (a) Boston Scientific represents and
warrants to Abbott as follows: Boston Scientific is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of Delaware and has all necessary corporate power and authority to enter into,
execute and deliver this Amendment. The execution and delivery of this Amendment
by Boston Scientific have been duly authorized by all requisite corporate action
on the part of Boston Scientific. This Amendment has been duly executed and
delivered by Boston Scientific, and, assuming due authorization, execution and
delivery by Abbott, this Amendment is a legal, valid and binding obligation of
Boston Scientific, enforceable against it in accordance with its terms.

        (b)   Abbott represents and warrants to Boston Scientific as follows:
Abbott is a corporation duly incorporated, validly existing and in good standing
under the Laws of the State of Illinois and has all necessary corporate power
and authority to enter into, execute and deliver this Amendment. The execution
and delivery of this Amendment by Abbott have been duly authorized by all
requisite corporate action on the part of Abbott. This Amendment has been duly
executed and delivered by Abbott, and, assuming due authorization, execution and
delivery by Boston Scientific, this Amendment is a legal, valid and binding
obligation of Abbott enforceable against it in accordance with its terms.

SECTION 5. Ratification of Agreement. Except as expressly provided in this
Amendment, all of the terms, covenants, and other provisions of the Agreement
are hereby ratified and confirmed and shall continue to be in full force and
effect in accordance with their respective terms. From and after the date
hereof, all references to the Agreement shall refer to the Agreement as amended
by this Amendment. Capitalized terms used but not defined in this Amendment
shall have the meanings assigned to them in the Agreement.

SECTION 6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York. All Actions arising out of
or relating to this Amendment shall be heard and determined exclusively in any
New York federal court sitting in the Borough of Manhattan of The City of New
York.

SECTION 7. Counterparts. This Amendment may be executed and delivered (including
by facsimile transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts,

3

--------------------------------------------------------------------------------




each of which when executed shall be deemed to be an original, but all of which
taken together shall constitute one and the same agreement.

*    *    *    *

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, Boston Scientific and Abbott have caused this
Amendment to be executed as of the date first written above by their respective
officers thereunto duly authorized.

    BOSTON SCIENTIFIC CORPORATION
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:   Lawrence C. Best     Title:   Executive Vice President, Chief
Financial Officer
 
 
ABBOTT LABORATORIES
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:   Richard A. Gonzalez     Title:   President and Chief Operating
Officer, Medical Products Group

5

--------------------------------------------------------------------------------





QuickLinks


AMENDMENT NO. 1 TO TRANSACTION AGREEMENT
